Citation Nr: 1503851	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-43 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

4.  Entitlement to service connection for gout.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for service-connected headaches.

6.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent prior to November 2, 2011 (claimed as entitlement to an earlier effective date for the award of a 20 percent rating) for left chronic ligamentous tendon strain of the left shoulder and supraspinatus tendonitis (a left shoulder disability).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1982 to February 1987, and from March 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, to include rating decisions dated in August 2008, May 2009, and June 2009.

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to schedule a Board Videoconference hearing.  In June 2014, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in "Virtual VA."  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.

The issue of service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, on the record during the June 2014 Board Videoconference hearing, the Veteran withdrew the appeal of the issue of service connection for PTSD.

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current diagnosis of hypertension.

3.  The Veteran's gout became manifest to a degree of 10 percent or more 
(20 percent) within one year after the date of separation from service.

4.  For the entire initial rating period on appeal, the Veteran's headaches have caused characteristic prostrating attacks, but have not caused severe economic inadaptability for any period.

5.  For the initial rating period prior to November 2, 2011, the Veteran's left shoulder disability manifested symptoms and functional impairment including abduction to 100 degrees, flexion to 160 degrees, pain on motion, and added pain when performing activities such as lifting and exercising.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for a PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for gout have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 30 percent for headaches have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2014).

5.  Prior to November 2, 2011, resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, but no higher, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue of Service Connection for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in June 2014 and before a final decision was promulgated by the Board, the Veteran withdrew the appeal on the record during the Board Videoconference hearing regarding the issue of service connection for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to service connection for PTSD, warranting dismissal of the issue.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for service connection for hypertension, in a timely letter dated in May 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection for hypertension, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2008 letter also included provisions for disability ratings and for the effective date of the claim.

Concerning the appeals for higher initial ratings, because they are appeals that arise from the Veteran's disagreement with the initial ratings following the grants of service connection for headaches and a left shoulder disability, no additional notice is required.  Under these circumstances, because the claims were granted, there are no further notice requirements under the law with regard to these issues.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist pertaining to the appeal of service connection for hypertension, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment and personnel records, post-service VA and private treatment records, a June 2008 VA examination with a March 2009 VA addendum medical opinion, and the Veteran's statements.

In June 2008, the Veteran was afforded an opportunity for a VA medical examination in connection with the claim for service connection for hypertension.  A VA addendum medical opinion was obtained in March 2009.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2008 VA examination with the March 2009 addendum medical opinion, taken together, are adequate with regard to the claim for service connection for hypertension.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for hypertension has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the duty to assist pertaining to the initial rating appeals, VA has obtained the Veteran's service treatment records, private and VA treatment records, and VA examinations to assist with the claim.  In this regard, in June 2008, August 2009, November 2011, and January 2013, VA provided the Veteran with VA examinations to help determine the severity of the service-connected headaches (for the entire initial rating period).  In addition, the Veteran was afforded a VA examination of the left shoulder in June 2008 (for the initial appeal period prior to November 2, 2011).  As the VA examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's headaches and left shoulder disability at the times of the examinations, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for higher initial ratings for headaches and the left shoulder disability prior to November 2, 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeals adjudicated herein.

The claim of service connection for gout has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary with regard to the appeal of service connection for gout.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Gout is defined as a group of disorders of purine metabolism, manifested by various combinations of hypereuricemia; recurrent acute inflammatory arthritis induced by crystals of monosodium urate monohydrate; tophaceous deposits of these crystals in and around the joints of the extremities, which may lead to crippling destruction of joints; and uric acid urolithiasis.  See Dorland's Illustrated Medical Dictionary, 
792 (30th Ed. 2003).  As such, resolving reasonable doubt in the Veteran's favor, gout (as arthritis) is also a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. 
§§ 3.303(b) and 3.309(a) apply.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension Analysis

The Veteran contends that he has hypertension that began in service.  In the alternative, the Veteran contends that he has hypertension as secondary to the service-connected adjustment disorder with depressed mood.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  This must be confirmed by readings taken two or more times on at least three different days.  Id.

The Board finds that the weight of the evidence, lay and medical, is against a finding that the Veteran has a current disability of hypertension.  The competent evidence of record does not demonstrate current diagnosis hypertension or that the Veteran is receiving any treatment for hypertension.

The Board notes that a VA treatment record from March 2008 contains a notation of hypertension.  Additionally, the June 2008 VA examiner diagnosed hypertension based on the Veteran's self-report of a history of in-service hypertension.  Critically, the RO later obtained a clarifying opinion as to the claimed hypertension.  The March 2009 VA examiner reviewed the claims folder, including the Veteran's service treatment records, and opined, "[w]hile no blood pressure elevation was present [at the previous VA examination] it was felt that hypertension had been seen while [the Veteran was] in Iraq.  Unfortunately, further medical records that have been received do not record any blood pressures from that deployment . . . Service treatment records do show a diastolic reading of 88 in 2006, which would be borderline for a patient of this age . . .  There is a notation on a triage evaluation at St. Joseph's Hospital last year, a blood pressure reading of 154/86 is recorded."  He further explained, "the patient is on no hypertension medication.  Therefore, the only blood pressure readings would be that diastolic of 88 and the St. Joseph's Hospital triage one mentioned above that were elevated."  He concluded, "[m]y opinion at the present time is that we cannot confirm the diagnosis of sustained hypertension with the available records."

The Board finds that the March 2009 VA medical opinion as to diagnosis was based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history and is, therefore, of greater probative weight that those reports in the record that have noted hypertension.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Following this review, the March 2009 VA examiner was unable to find that a diagnosis of hypertension was warranted.  Moreover, the Board notes that, contrary to the Veteran's contentions, he was not diagnosed with hypertension during active duty service.  A review of the record demonstrates that he was treated in service for atypical chest pain; however, a diagnosis of hypertension was not documented in conjunction with such treatment.

A comprehensive review of the Veteran's VA treatment records (located in Virtual VA) also do not reflect a diagnosis of, or treatment for, hypertension.  The VA treatment records mention hypertension only in the context of family medical history, revealing that the Veteran's mother had hypertension.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate hypertension at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.

Further, while, as a lay person, the Veteran may be competent to relate some symptoms that may be associated with hypertension, including high blood pressure readings, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex vascular disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Cardiovascular-renal diseases are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Diagnosing cardiovascular-renal disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as blood pressure readings.  The Veteran has not been shown to have such knowledge, training, or experience.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have currently diagnosed hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Gout Analysis

The Veteran contends that the gout originated in service.  Specifically, he contends that he had pain in the left big toe in service and he was diagnosed with gout, manifested by pain in the left big toe, to a compensable degree within a year of discharge from active service.  

As the Board is granting the benefit sought on appeal, service connection, based on the theory of presumptive service connection of a chronic disease that became manifest to a compensable degree within a year after service separation (adjudicated below; 38 C.F.R. §§ 3.307, 3.309), the additional theories of direct service connection (38 C.F.R. § 3.303(a),(d)) and presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. § 3.303(b)) are rendered moot because the claim has been granted, so there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection and presumptive service connection based on chronic manifestations in service or continuity of symptomatology theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

Important in this case, Diagnostic Code 5017, which contemplates gout, is rated under Diagnostic Code 5002, rheumatoid arthritis.  38 C.F.R. § 4.71a (2014).  Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated as 20 percent disabling when there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran has a current disability of gout.  With regard to the requirement of a current disability, in an October 2007 private treatment record, the Veteran was diagnosed with gout.  More recently, in a July 2012 VA treatment report, gout was listed as an active problem.

The Board next finds that the evidence is at least in equipoise on the question of whether hypertension manifested to a compensable (20 percent) degree within a year after separation from active service in September 2007.  Evidence in favor of the finding that hypertension manifested to a compensable degree within a year after separation from active service is a private treatment record reflecting emergency treatment in October 2007 (one month after discharge from service).  At that time, the Veteran complained of pain in the left big toe and reported that he had similar pain months ago (while in Iraq), which resolved.  After a physical examination, the Veteran was diagnosed with gout.  Significantly, in the October 2007 After Care Instructions, the Veteran was informed that he was diagnosed with gout, which is a common disease caused by an inflammatory response to crystals in the joint.  He was also informed that the big toe is the most commonly affected area.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's gout manifested to a degree of 20 percent (with one or two exacerbations a year in a well-established diagnosis of gout) within a year of separation from active duty in September 2007.  For these reasons, the Board finds that the criteria for presumptive service connection for gout (as a chronic disease that became manifest to a degree of 20 percent within one year after the date of separation) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher rating of the original award of service connection for headaches.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  As to the issue of a higher initial rating for a left shoulder disability, the Veteran has limited the appeal to the initial appeal period prior to November 2, 2011 for service-connected left shoulder disability in excess of 10 percent.  See Hearing Transcript at 2.

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Initial Disability Rating for Headaches

The Veteran contends that the symptomatology associated with the service-connected headaches warrants a disability rating higher than 30 percent throughout the entire initial appeal period.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After reviewing all the evidence, the Board finds that, throughout the initial appeal period, the Veteran's headaches have caused characteristic prostrating attacks, but have not caused severe economic inadaptability for any period.  In conjunction with the claim for service connection for headaches, the Veteran was afforded a VA examination in June 2008.  At that time, the Veteran reported decreased concentration, resulting in difficulty following instructions and increased absenteeism.  He also reported that the headaches were intermittent and not prostrating or causing vomiting.

During an August 2009 VA examination, the Veteran reported significant problems with recurrent, daily headaches, usually occurring during the evening.  The headache pain was associated with a feeling of lightheadedness, and photophobia.  He had to stop what he was doing until medications brought them under control, and the prostrating attacks lasted for 20 to 30 minutes.  The VA examiner stated that the headaches have a significant impact on the Veteran's occupational activities due to pain and decreased concentration.  

In an April 2010 hearing before a Decision Review Officer, the Veteran testified that he receives 10 sick days total, and that he missed six to seven days of work because of headaches.  He stated that the headaches affected his ability to participate in athletic or physical activities.

The Veteran was afforded another VA examination in November 2011.  There, he reported having up to five headaches per day that can last for hours.  He reported experiencing nausea, vomiting, dizziness, and photophobia with the headaches.  The Veteran also reported that the headaches caused him to miss work an average of ten days per year.  The VA examiner noted that the Veteran suffered from prostrating migraines with a frequency averaging once a month and non-prostrating headaches on average of more than once a month.  

In January 2013, the Veteran underwent another VA examination.  At that time, the Veteran reported having up to four headaches per day that can last for hours.  He reported experiencing dizziness, vomiting, nausea, and light and sound sensitivity.  He claimed to have prostrating headaches two to three times per year.

During the June 2014 Board hearing, the Veteran testified that he averaged six sick days per year for the past four years due to headaches.  Hearing Transcript at 30.  He also testified that he had two days of unpaid leave because he ran out of sick days (see Hearing Transcript at 32); however, the Veteran also admitted that he took sick leave for disabilities other than the service-connected headaches.

Based on the above, the evidence of record does not establish that the Veteran's headaches warrant a rating in excess of 30 percent disabling for the entire initial rating appeal period.  The evidence does not demonstrate that the Veteran's headaches have caused severe economic inadaptability at any time.  The Board notes that the record contains statements from the Veteran that he had to take several days off of work as a result of his headaches.  The Board further observes that the statement from the August 2009 VA examiner reflects that the Veteran's headaches have a significant impact on the Veteran's occupational activities due to pain and decreased concentration.  

Regardless, there have been no findings or evidence demonstrating severe economic inadaptability at any time.  The Veteran has been shown to have maintained full-time employment throughout the initial appeal period.  Furthermore, at the time of the recent June 2014 Board hearing, the Veteran was noted to have missed six days per year (out of a total of 10 sick days allowed) for the past four years as result of his service-connected headache disability.  While the headaches interfere with employment, the evidence of record does not demonstrate severe economic inadaptability.  As the preponderance of the evidence is against a disability rating in excess of 30 percent for any period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Disability Rating for a Left Shoulder Disability prior to November 2, 2011

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

For the initial rating period from September 3, 2007 to November 1, 2011, the service-connected left shoulder disability has been rated as 10 percent disabling under Diagnostic Codes 5201-5019.   38 C.F.R. § 4.71a; see January 2013 rating decision.  The Veteran asserts that the initial 20 percent disability rating (awarded from November 2, 2011, forward) for service-connected left shoulder disability is warranted for the entire initial appeal period, including for the initial rating period prior to November 2, 2011.

As noted above, the left shoulder disability has been rated as 10 percent disabling under Diagnostic Codes 5201-5019.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5019 allows for rating bursitis as arthritis, based on limitation of motion, while Diagnostic Code 5201 provides the criteria for rating limited motion of the shoulder.

Diagnostic Code 5003 (arthritis) provides that degenerative arthritis will be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

In this case, the initial 10 percent disability rating for the left shoulder disability prior to November 2, 2011 was assigned for painful and limited motion.  See January 2013 rating decision.  The Diagnostic Code that focuses on limitation of motion of the shoulder is Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  Id.  The Veteran is right hand dominant.  See November 2011 VA examination report.  

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to November 2, 2011, the Veteran's left shoulder disability manifested symptoms and functional impairment including abduction to 100 degrees, flexion to 160 degrees, pain on motion, and added pain when performing activities such as lifting and exercising.  During the June 2008 VA examination, the VA examiner recorded range of motion measurements as follows: active and passive abduction to 140 with pain beginning at 100 degrees; and active and passive flexion to 160 degrees with pain beginning at 160 degrees.  No additional limitation of motion was revealed after three repetitions.  

During the June 2014 Board hearing, the Veteran testified that, when he returned from active service, he could barely raise his arms above the shoulders.  He testified that the status, condition, range of motion, or use of the left shoulder remained the same for the entire initial rating period, including prior to November 2, 2011.  Specifically, the Veteran stated that the left shoulder disability "was bad and it stayed bad."  Hearing Transcript at 34.  VA treatment records prior to November 2, 2011 reflect treatment for left shoulder pain but do not provide range of motion measurements or report any functional impairments not already discussed.

In sum, for the initial rating period prior to November 2, 2011, the left shoulder disability has manifested symptoms and functional impairment including abduction, at worst, to 100 degrees and flexion to 160 degrees, pain on motion, and added pain when performing activities such as lifting and exercising.  While the range of motion measurements indicate that the Veteran is able to lift the left arm beyond shoulder level, shoulder abduction with pain starting at 100 degrees is far less than full range of motion to 180 degrees, and more nearly approximates abduction to 90 degrees, or shoulder level.  The Veteran has described severe pain when lifting the arm over shoulder level, as well as on exertion.  This specific evidence, particularly the limiting effects of pain on function and limitation of motion, has been considered as limiting motion and has been incorporated when reaching the finding that the left shoulder range of motion more nearly approximates 0 to 90 degrees (shoulder level).  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 
20 percent disability rating under Diagnostic Code 5201 for the initial rating period prior to November 11, 2011.  38 C.F.R. § 4.71a.  As the left shoulder is the Veteran's minor (nondominant) extremity, a higher 30 percent disability rating would be warranted for limitation of motion to 25 degrees from the side, which the evidence does not show.  Because the evidence shows limitation of motion to shoulder level, the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent for the rating period prior to November 2, 2011, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's service-connected headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's headaches have manifested in symptomatology including prostrating headaches with photophobia, lightheadedness, nausea, vomiting, dizziness, and sound sensitivity.  The rating assigned under Diagnostic Code 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The record contains no indication that the Veteran's headache disability causes him greater difficulty than that contemplated by the 30 percent rating assigned in this decision, therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board also finds that all the symptomatology and impairment caused by the left shoulder disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating under Diagnostic Code 5201.  For the initial rating period prior to November 2, 2011, the left shoulder disability was manifested by abduction to 100 degrees and flexion to 160 degrees, pain on motion, and added pain when performing activities such as lifting and exercising, and all of which were considered in the 20 percent schedular rating for limitation of motion prior to November 2, 2011.  The schedular criteria found in Diagnostic Code 5201 specifically provide for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the shoulder and arm.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202.  As such, the Board finds that the schedular rating criteria are adequate to rate the left shoulder disability symptoms and functional impairment; therefore, therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected left shoulder disability.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected headache and left shoulder disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with headaches or a left shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to the service-connected headaches or left shoulder disability, or headaches and a left shoulder disability in combination with other service-connected disability.  To the contrary, the record reflects that the Veteran is currently employed.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected headaches or left 

shoulder disability, or other service-connected disability.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.


ORDER

The appeal of service connection for PTSD, having been withdrawn, is dismissed.

Service connection for hypertension is denied.

Service connection for gout is granted.

An initial disability rating in excess of 30 percent for service-connected headaches, for the entire initial rating period on appeal, is denied.

An initial disability rating of 20 percent, but no higher, for a left shoulder disability, for period prior to November 2, 2011, is granted.


REMAND

Service Connection for a Sleep Disorder, to include Sleep Apnea

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of service connection for a sleep disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran underwent a VA examination in June 2008 and May 2009.  In the June 2008 VA examination report, the Veteran was diagnosed with a "sleep disorder with anxiety."  In May 2009, the VA examiner opined that the Veteran's "sleep problems are [a] symptom of his depression."

In a July 2014 submission, the Veteran's wife stated that she was married to the Veteran when he went to Iraq in 2006.  The Veteran's wife indicated that when the Veteran returned from service he had trouble sleeping every night.  She also stated that she would awaken because she would find the Veteran gasping for air like he was trying to catch his breath, and that she would wake him because he had stopped breathing.

In this case, while the Veteran has been afforded VA examinations pertaining to a sleep disorder, the Board finds that another VA examination is necessary to assist in determining the nature and etiology of any sleep disorder, to include sleep apnea.  Specifically, it is unclear whether the Veteran has a diagnosed sleep disorder manifested by cessation of breathing while asleep.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the issue of service connection for a sleep disorder is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any sleep disorder, to include, but not limited to, sleep apnea.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service diseases or injuries), an examination, and any necessary testing, to include a sleep study, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a diagnosed sleep disability, to include, but not limited to, sleep apnea? 

b) If the Veteran has a current sleep disability, to include, but not limited to, sleep apnea, is it as likely as not (a 50 percent or greater degree of probability) that the diagnosed sleep disability began during service or is etiologically related to service?  In rendering the opinions requested, the VA examiner should note in-service complaint of sleep problems, assessed as primary insomnia, dated in July and August 2007. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a sleep disorder in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


